                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 1 of 30




                1   Matthew J. Matern (SBN 159798)
                    Joshua D. Boxer (SBN 226712)
                2   MATERN LAW GROUP, PC
                    1230 Rosecrans Avenue, Suite 200
                3   Manhattan Beach, California 90266
                    Telephone: (310) 531-1900
                4   Facsimile: (310) 531-1901
                    mmatern@maternlawgroup.com
                5   jboxer@maternlawgroup.com
                6   Corey B. Bennett (SBN 267816)
                7   MATERN LAW GROUP, PC
                    1330 Broadway, Suite 428
                8   Oakland, California 94612
                    Telephone: (510) 227-3998
                9   Facsimile: (310) 531-1901
                    cbennett@maternlawgroup.com
             10
                    Attorneys for Plaintiffs, individually, and
             11     on behalf of all others similarly situated
             12                            UNITED STATES DISTRICT COURT
             13                         NORTHERN DISTRICT OF CALIFORNIA
             14
                    GERRIE DEKKER, KAREN                          CASE NO.: 4:19-cv-07918-WHA
             15     BARAJAS as executor of the Estate of
                    Thompson Bryson, MARLENE                      SECOND AMENDED CLASS
             16     ROGERS, DANIEL THOMPSON,
                    JAE CHONG, MARCI HULSEY,                      ACTION COMPLAINT FOR
             17     CINDY PIINI, PHYLLIS RUNYON,                  EQUITABLE AND PUBLIC
                    GENNIE HILLIARD, and JUAN                     INJUNCTIVE RELIEF,
             18     BAUTISTA, individually and on
                    behalf of all others similarly-situated,      DAMAGES, AND OTHER
             19                                                   RELIEF
                                      Plaintiffs,
             20
                    vs.
             21                                                   DEMAND FOR JURY TRIAL
             22     VIVINT SOLAR, INC., VIVINT
                    SOLAR HOLDINGS, INC., VIVINT
             23     SOLAR DEVELOPER, LLC, and
                    VIVINT SOLAR PROVIDER, LLC,
             24     DOES 1 through 50, inclusive,
             25                    Defendants.

             26
             27
             28

  MATERN LAW
    GROUP, PC
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN
 BEACH, CA 90266
                                                                     SECOND AMENDED CLASS ACTION COMPLAINT
                           Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 2 of 30




               1           Plaintiffs Gerrie Dekker, Karen Barajas, as executor of the estate of Thompson
               2    Bryson, as well as Marlene Rogers, Daniel Thompson, Jae Chong, Marci Hulsey, Cindy
               3    Piini, Phyllis Runyon, Gennie Hilliard, and Juan Bautista (“Plaintiffs”), on behalf of
               4    themselves and all others similarly situated, allege the following against Defendants
               5    Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer, LLC, and Vivint
               6    Solar Provider, LLC (“Defendants” or “Vivint Solar”):
               7                                         INTRODUCTION
               8           1.     Vivint Solar specifically targets vulnerable consumers—the elderly, active
               9    duty military personnel, low-income participants in the California Alternate Rates for
             10     Energy (“CARE”) program, non-native English speakers, and at-risk borrowers.
             11            2.     Vivint Solar employs an aggressive door-to-door salesforce, trains its
             12     representatives to deceive consumers, incentivizes their deception, and traps consumers
             13     into long-term obligations that encumber their real property and threaten them with
             14     financial ruin.
             15            3.     At consumers’ front doors and around their kitchen tables, Vivint Solar sales
             16     representatives falsely promise consumers they will only pay for the energy they use.
             17     Touting the simplicity of a single, lower energy bill, sales representatives boast about the
             18     ease of transferring the Solar System if a consumer sells her home, which is also false.
             19     Further, claiming the Solar System will actually increase property value, and they assure
             20     consumers installation and customer service is their forte. It most certainly is not.
             21            4.     Vivint Solar’s primary product is the residential power purchase agreement
             22     (“PPA”)—an increasingly convoluted contract for the power generated by Vivint Solar’s
             23     photovoltaic cells (i.e. solar panels) and the accompanying equipment (collectively, “Solar
             24     Systems”). The PPA provides for a 20-year term, and has evolved from a few pages (of
             25     microscopic print) to 20-plus-page electronic documents, the terms of which consumers
             26     are rarely shown until it is too late.
             27            5.     Vivint Solar advertises and represents that it will design, install, and maintain
             28     these Solar Systems “for free.” What consumers learn later is that in exchange for “free”

  MATERN LAW
    GROUP, PC
                                                                  -1-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 3 of 30




               1    Solar Systems and the promised energy savings, consumers are obligated to purchase all
               2    of the power produced by the Solar System installed on their homes leading to multiple
               3    energy bills and higher costs. Even when a Solar System is offline or broken, regardless
               4    of the cause, the Vivint Solar can still charge the consumer estimated monthly rates under
               5    the PPA.
               6          6.     Perhaps worst of all, consumers learn—often when attempting to sell their
               7    homes—that Vivint Solar utilizes UCC-1 Financing Statements which lead reasonable
               8    consumers to believe there is a lien on their homes. These filings identify consumers as
               9    “debtors”—a deliberate tactic aimed at scaring consumers and which also deters
             10     prospective home buyers. Consequently, consumers are trapped. Either they must give in
             11     and pay Vivint Solar extortionate prices to buy out their contracts or have the Solar
             12     Systems removed, or reduce the selling price of their homes to accommodate buyers that
             13     do not want the Solar Systems.
             14           7.     Vivint Solar admits its stranglehold over customers to investors: “When
             15     customers decide to move or sell the home prior to the end of their contract term, the
             16     customer contracts allow our customers to transfer their obligations to the new home
             17     buyer. If the home buyer does not wish to assume the customer’s obligations, the contract
             18     allows us to require the customer to purchase the system.”1 In this way, Vivint Solar’s
             19     business operates as equal parts hostage situation and pyramid scheme.
             20           8.     Therein lies the PPAs’ fatal flaw. Contrary to Vivint Solar’s representations,
             21     the PPAs contain onerous terms regarding early termination or transfer of the agreement.
             22     Specifically, the contracts contain “buy out payments,” “prepayment prices,” and “default
             23     payments” that consumers will be required to pay in the event of early termination of their
             24     contract (collectively, “termination fees”). These termination fees generate substantial
             25     revenues and profits for Vivint Solar, but pose grave financial danger to consumers.
             26
             27     1
                     Vivint Solar 2018 Annual Report, at p. 2 (emphasis added), available online at
             28     https://s2.q4cdn.com/820306591/files/doc_financials/2018/annual/Vivint_Solar_2018_A
                    nnual_Report.pdf.
  MATERN LAW
    GROUP, PC
                                                                -2-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                           SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 4 of 30




               1          9.     The termination fees constitute unlawful penalties that are void and
               2    unenforceable under California Civil Code section 1671; unlawful and unfair under
               3    California’s Unfair Competition Law, Business & Professions Code section 17200, et seq.
               4    (“UCL”); and unconscionable under California’s Consumers Legal Remedies Act
               5    (“CLRA”), Civil Code section 1750, et seq.
               6          10.    Moreover, Vivint Solar violated the California Translation Act, Civil Code
               7    section 1632(b)(1), by failing to provide PPAs and contract cancellation notices in the
               8    language in which they were negotiated and which otherwise comply with these statutory
               9    requirements.
             10           11.    Plaintiffs therefore seek relief from this Court including to (a) permanently
             11     enjoin Vivint Solar from collecting the termination fees and from using unlawful
             12     liquidated damages provisions in its agreements, (b) provide all Class Members the
             13     opportunity to rescind their agreements, and (c) provide all members of the Translation
             14     Class with restitution, damages and all other relief available under Civil Code § 1780 and
             15     Business and Professions Code § 17203.
             16                                 JURISDICTION AND VENUE
             17           12.    This Court has subject matter jurisdiction in this action because Defendants
             18     entered into PPAs for Solar Systems with Plaintiffs and other Class members in Contra
             19     Costa County and throughout the Northern District of California. Further, Plaintiffs
             20     complaint is not subject to arbitration under Blair v. Rent-A-Ctr., Inc., 928 F.3d 819 (9th
             21     Cir. 2019) (upholding California’s McGill rule) because it seeks public injunctive
             22     relief.Plaintiffs’ claims arise under 42 U.S.C. § 1981 and this Court has jurisdiction over
             23     this action under the Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”), because
             24     the proposed class consists of at least 100 members, the amount in controversy exceeds
             25     $5,000,000, exclusive of interest and costs, and one member of the proposed class is a
             26     citizen of a state different from that of one defendant. No mandatory CAFA exclusion
             27     applies.
             28           13.    Plaintiffs allege on information and belief that the California Class contains

  MATERN LAW
    GROUP, PC
                                                                -3-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                           SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 5 of 30




               1    more than 53,000 members and the Translation Class contains more than 1,300 members.
               2    Plaintiffs further allege on information and belief that, from these class members, Vivint
               3    Solar has received nearly 6,000 cancellation requests, held nearly 2,000 customers in
               4    default with tens of millions of dollars in associated default prices, and transferred more
               5    than 9,300 solar systems between customers (presumably, in conjunction with real
               6    property transactions).
               7           14.    Plaintiffs allege on information and belief that the tens of thousands of dollars
               8    Vivint Solar charges, or threatens to charge, each customer in order to cancel an agreement
               9    represent a reasonable estimate of the value of the relief sought. As detailed in paragraphs
             10     17-27, Vivint Solar sought to charge, or did charge, the named Plaintiffs tens of thousands
             11     of dollars. When aggregated, this relief amounts to tens of millions of dollars.
             12            15.    CAFA’s amount in controversy requirement is met given the value of the
             13     public injunctive relief sought, the costs of complying with said injunctive relief, and
             14     “attorney’s fees awarded under fee-shifting statutes or contract.” Fritsch v. Swift Transp.
             15     Co. of Arizona LLC, 899 F.3d 785, 793-94 (9th Cir. 2018) (quoting Chavez v. JP Morgan
             16     & Chase Co., 888 F.3d 413, 417 (9th Cir. 2018); see also Anderson v. Seaworld Parks and
             17     Entertainment, Inc., 132 F. Supp. 3d 1156, 1161 (9th Cir. 2015) (citing Int’l Padi, Inc. v.
             18     Diverlink, No. 03-56478, 2005 WL 1635347, at *1 (9th Cir. July 13, 2005) (“[I]n
             19     determining the amount in controversy, we may also include the value of the requested
             20     injunctive relief to either party.”).
             21            16.    Venue is proper in this district pursuant to 28 U.S.C. section 1391 because a
             22     substantial part of the unlawful conduct alleged in this Complaint occurred in this district.
             23                                              PARTIES
             24            A.     Plaintiffs
             25            17.    Plaintiff Gerrie Dekker is a California citizen and resident domiciled in
             26     Antioch, California. Dekker entered into a PPA in September 2012. She was a PG&E
             27     CARE program participant at the time. In 2017, after discovering that she was improperly
             28     billed while her Solar System was offline for roughly two years, Ms. Dekker requested

  MATERN LAW
    GROUP, PC
                                                                  -4-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                            Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 6 of 30




               1    removal of the system, but Vivint Solar demanded approximately $40,000.
               2            18.   Plaintiff Karen Barajas, as executor of the estate of Thompson Bryson, is a
               3    California citizen and resident domiciled in Oroville, California. Mr. Bryson entered into
               4    a 20-year PPA in February 2016 when he was terminally ill and visibly ailing. He was a
               5    PG&E CARE program participant at the time. In July 2017, Mr. Bryson died. Following
               6    his death, his daughter, Plaintiff Barajas, prepared the property for sale and learned that
               7    the Solar System was a significant impediment. Vivint Solar denied Plaintiff Barajas’
               8    request to rescind the contract—demanding instead that Plaintiff Barajas “buy out” the
               9    contract and threatening to put a lien on the property. Ultimately, Plaintiff Barajas was left
             10     with no viable choice but to pay $21,000 to buy out the contract. During this time, the
             11     estate expended time and financial resources to its damage as a direct result of the delayed
             12     sale.
             13             19.   Plaintiff Marlene Rogers is a California citizen and resident domiciled in
             14     Lake Elsinore, California. Ms. Rogers entered into a Residential Solar Power Purchase
             15     Agreement on or about October 07, 2016, after Vivint Solar represented that the Solar
             16     System would be 100% transferable to a new home, that excess panels would be removed
             17     at no cost to the consumer, and the transfer process would be “quick and easy.” Ms. Rogers
             18     saw none of the terms in writing at the time of purchase. Rather, the entire transaction took
             19     place on the sales representative’s electronic tablet with no opportunity for Ms. Rogers to
             20     review or negotiate the terms, print a hard copy, or otherwise verify the oral
             21     representations. When Ms. Rogers attempted to sell her home, the title company informed
             22     her that Vivint Solar had put a lien on her property. Ms. Rogers contacted the company to
             23     complain and was informed that a buyout of the Solar System would have to wait until the
             24     sixth anniversary of the agreement and would cost upwards of $23,000. Ms. Rogers is
             25     unable to sell her house for fair market value because buyers are wary of Vivint Solar and
             26     she remains financially burdened and entangled by the agreement’s unconscionable terms.
             27             20.   Plaintiff Daniel Thompson is a California citizen and resident domiciled in
             28     Clovis, California. Relying on Vivint Solar’s representation that he would only pay for the

  MATERN LAW
    GROUP, PC
                                                                 -5-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 7 of 30




               1    power he used, Mr. Thompson entered into a PPA in August 2014. Thompson was not
               2    given an opportunity to review the agreement’s terms. Mr. Thompson attempted to rescind
               3    the contract after receiving bills from PG&E as well as Vivint Solar, but Vivint Solar
               4    refused. Mr. Thompson is now stuck with a Solar System that he does not want, and he is
               5    financially burdened and entangled by the agreement’s unconscionable terms.
               6          21.    Plaintiff Jae Chong is a California citizen and resident domiciled in Lake
               7    Elsinore, California. Mr. Chong entered into a PPA in August 2016 with no opportunity
               8    to review or negotiate the terms, print a hard copy, or otherwise verify the oral
               9    representations as the entire transaction took place on the sales representative’s tablet. Mr.
             10     Chong later attempted to rescind the contract, but Vivint Solar refused. Instead, Vivint
             11     Solar demanded an exorbitant amount of money to buy out the contract. Mr. Chong is now
             12     stuck with a Solar System that he does not want, and he is unable to sell his house for fair
             13     market value because buyers are wary of Vivint Solar.
             14           22.    Plaintiff Marci Hulsey is a California citizen and resident domiciled in
             15     Madera, California. Relying on Vivint Solar’s representation that consumers only pay for
             16     the power that they use, Ms. Hulsey entered into a PPA in February 2014. The entire
             17     transaction took place on the sales representative’s tablet, with no opportunity to review
             18     or negotiate the terms, print a hard copy, or otherwise verify the oral representations. After
             19     receiving unexpectedly high bills and learning that Vivint Solar charged for all power
             20     produced by the panels, Ms. Hulsey requested cancellation of the contract. However, the
             21     only way out, she was told, was to buy the panels outright–a very expensive proposition.
             22     Plaintiff Hulsey is now stuck with a Solar System that she does not want, and she is
             23     financially burdened and entangled by the agreement’s unconscionable terms.
             24           23.    Plaintiff Cindy Piini is a California citizen and resident domiciled in Lake
             25     Elsinore, California. Piini entered into a Residential Solar Power Purchase Agreement in
             26     September 2016, and the entire transaction took place on the sales representative’s tablet,
             27     with no opportunity to review or negotiate the terms, print a hard copy, or otherwise verify
             28     the oral representations. Following an eight-month installation process, and after realizing

  MATERN LAW
    GROUP, PC
                                                                 -6-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 8 of 30




               1    the true nature of the Solar System, Ms. Piini attempted to cancel her contract. However,
               2    Vivint Solar was nonresponsive when she called or texted to complain. Ms. Piini is now
               3    saddled with a Solar System that she does not want and financially burdened with the
               4    potential fees to cancel the contract.
               5          24.    Plaintiff Phyllis Runyon is a California citizen and resident domiciled in
               6    Stockton, California. In June 2017, Clint Williams (badge no. 94791), a Vivint Solar sales
               7    representative, came to her home offering a “free” Solar System and promising she would
               8    only pay for what she uses. During that first meeting, Williams advised Plaintiff Runyon
               9    to replace her roof prior to installation, which she did with his assurances that it was
             10
                    necessary and would not slow down installation. Months later, after several occasions
             11
                    during which Vivint Solar employees were discovered on her property without prior
             12
                    notice, in or around December 2017, Williams presented Plaintiff Runyon with an
             13
                    electronic tablet and instructed her to sign what was actually a PPA without allowing her
             14
                    to see the terms. Despite Plaintiff Runyon’s requests, she was not given a copy of the PPA
             15
                    until September 2018—long after cancellation would have been possible. By that time,
             16
                    Plaintiff Runyon had received her first billing statements and was stunned at the increase.
             17
             18     After getting the run-around from customer service, Plaintiff Runyon discovered on her

             19     own that Vivint Solar had represented to PG&E that the Solar System usage was 13,000

             20     kWh, when in fact it was only 9,700. Furthermore, Plaintiff Runyon’s Solar System
             21     consists of 39 panels on her roughly 1600 square-foot home, whereas her neighbor’s 2100
             22     square-foot home only has 19 panels, resulting in excessive monthly charges from Vivint
             23     Solar’s over-installation.
             24           25.    Plaintiff Gennie Hilliard is a California citizen and resident currently
             25     domiciled in Imperial, California. Ms. Hilliard entered into a PPA in or around August
             26     2013. When the Solar System did not deliver as promised, Ms. Hilliard attempted to have
             27     it removed. Eventually, Ms. Hilliard had to sell her house due to a work relocation, and
             28     she was forced to pay Vivint Solar’s buyout fees in the amount of $17,491 because the

  MATERN LAW
    GROUP, PC
                                                                -7-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                           SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 9 of 30




               1    home buyers did not want the Solar System. During this process, Vivint Supervisor Dallin
               2    West admitted to Plaintiff’s husband that many sales representatives had been misleading
               3    consumers regarding the ability to transfer or remove the Solar System.
               4          26.    Plaintiff Juan Bautista is a California citizen and resident domiciled in
               5    Moorpark, California. He is a native Spanish speaker with virtually no proficiency in
               6    English. In or around July 2014, a Vivint Solar sales representative came to his house. The
               7    sales representative spoke Spanish very well and conducted all negotiations in Spanish.
               8    Specifically, he told Plaintiff the Solar System was “totally free for 20 years” and lured
               9
                    him into signing the PPA. Knowing that Plaintiff Bautista could not understand the PPA,
             10
                    the Vivint Solar representative made certain to highlight the “0”—circling the pen
             11
                    multiple times—to deceive Plaintiff Bautista and induce his signature. Plaintiff Bautista
             12
                    was not given a Spanish language version of the PPA or the cancellation notice, nor was
             13
                    a translated explanation offered, at the time of signing. Notwithstanding the lack of
             14
                    enforceable agreement, Vivint Solar continued to bill Plaintiff Bautista exorbitant sums
             15
                    for the power generated by his system, and seeking to hold him in default. In 2018,
             16
             17     Plaintiff Bautista received a bill from Vivint Solar for more than $2,000, with a threat that

             18     failure to pay within 30 days would increase the debt to nearly $18,000. In 2019, Plaintiff

             19     Bautista received correspondence from Vivint Solar, threatening to hold him liable for
             20     $22, 946.99 plus the costs of removal, court costs, and “applicable taxes.”
             21           B.     Defendants
             22           27.    Defendant Vivint Solar, Inc. is a limited liability corporation formed under
             23     the laws of Delaware. Vivint Solar, Inc.’s principal office is located at 3301 North
             24     Thanksgiving Way, Suite 500, Lehi, Utah 84043. According to its filings with the
             25     Securities and Exchange Commission (“SEC”), Vivint Solar, Inc. operates through its
             26     subsidiaries, including Vivint Solar Holdings, Inc., which in turn own “subsidiaries and
             27     other entities related to various solar energy system financing vehicles.” It conducts
             28     business throughout California, and is engaged in the business of leasing, servicing, and

  MATERN LAW
    GROUP, PC
                                                                 -8-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 10 of 30




               1    maintaining Solar Systems.
               2          28.      Defendant Vivint Solar Holdings, Inc. (“Vivint Holdings”) is a wholly-
               3    owned subsidiary of Vivint Solar, Inc., and, according to SEC filings, wholly or partially
               4    owns subsidiaries and other entities related to various solar energy system financing
               5    vehicles. One of these subsidiaries is Vivint Solar Developer, LLC, through which Vivint
               6    Holdings conducts business throughout California.
               7          29.      Defendant Vivint Solar Developer, LLC (“Vivint Developer”) is a limited
               8    liability corporation formed under the laws of Delaware. It is managed by Vivint Solar,
               9    Inc. and its principal office is located at 1800 West Ashton Blvd., Lehi, Utah 84043. Vivint
             10     Developer conducts business, and maintains permits in municipalities, throughout
             11     California. Vivint Developer sells, services, and otherwise maintains the Solar Systems
             12     and/or the power generated by the Solar Systems.
             13           30.      Defendant Vivint Solar Provider, LLC (“Vivint Provider”) is a limited
             14     liability corporation formed under the laws of Delaware and a wholly-owned subsidiary
             15     of Vivint Solar, Inc. On information and belief, Vivint Provider provides administrative,
             16     collection and other management services for various Vivint Solar financing subsidiaries.
             17           31.      The true names and capacities of DOES 1 through 50, inclusive, are unknown
             18     to Plaintiffs at this time, and Plaintiffs therefore sue such DOE Defendants under fictitious
             19     names. Plaintiffs are informed and believe, and thereon allege, that each Defendant
             20     designated as a DOE is in some manner highly responsible for the occurrences alleged
             21     herein, and that Plaintiffs and the class members’ injuries and damages, as alleged herein,
             22     were proximately caused by the conduct of such DOE Defendants. Plaintiffs will seek
             23     leave of the court to amend this Complaint to allege their true names and capacities when
             24     ascertained.
             25           32.      Plaintiffs are informed and believe, and thereon allege, that the conduct,
             26     actions, and omissions described herein were willful, known, and intended to violate law,
             27     and that officers, directors, and managing agents of Defendants, and each of them,
             28     approved, ratified, and directed the conduct in order to unjustly enrich themselves at the

  MATERN LAW
    GROUP, PC
                                                                 -9-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 11 of 30




               1    expense of consumers.
               2          33.     At all relevant times, Defendants participated in the acts described herein
               3    and, each of them, were the agents, servants, and employees of each and every one of the
               4    other Defendants, as well as the agents of all Defendants, and at all times herein
               5    mentioned, were acting within the course and scope of said agency and employment.
               6          34.     At all relevant times, Defendants, and each of them, were members of, and
               7    engaged in, a joint venture, partnership, and common enterprise, and acted within the
               8    course of, scope of, and in pursuance of said joint venture, partnership, and common
               9    enterprise.
             10           35.     At all relevant times, the acts and omissions of various Defendants, and each
             11     of them, agreed with or contributed to the various acts and omissions of each and every
             12     one of the other Defendants in proximately causing the complaints, injuries, and damages
             13     alleged herein.
             14           36.     At all relevant times, Defendants, and each of them, approved of, condoned,
             15     or otherwise ratified each and every one of the acts or omissions described herein, or aided
             16     and abetted the acts and omissions of each and every one of the other Defendants, thereby
             17     proximately causing the damages as herein alleged.
             18                                    FACTUAL ALLEGATIONS
             19           A.      Vivint Solar’s Residential Solar Power Purchase Agreement
             20           37.     The PPA is a standardized 20-year contract prepared by Vivint Solar, and its
             21     terms and conditions are not subject to negotiation. As such, Vivint Solar enjoys a superior
             22     bargaining position and uses that position to trap consumers in these contracts of adhesion.
             23           38.     Under the PPA, Vivint Solar receives income from the sale of electricity,
             24     along with tax credits and incentives.
             25           39.     The only mention of credits, rebates, allowances, tax benefits, or certificates
             26     is in a single paragraph wherein the consumer purportedly disclaims any credits, rebates,
             27     incentives, allowances, or certificates that are attributed, allocated, or related to the Solar
             28     System, the energy, or environmental attributes thereof, to Vivint Solar.

  MATERN LAW
    GROUP, PC
                                                                 -10-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 12 of 30




               1          40.    Vivint Solar agrees to “complete all required inspections” in one paragraph
               2    and then in a subsequent paragraph obligates the consumer to represent, warrant, and agree
               3    that their “roof is in good condition and repair, without material defects,” and is sufficient
               4    for installation of the Solar System.
               5          41.    Contrary to what Vivint Solar promises in sales pitches, advertising, and
               6    marketing materials, the PPA includes a unilateral authorization for Vivint Solar to “make
               7    filings and recordings with relevant governmental authorities as may be necessary to
               8    provide notice of and to take security interest” in Solar Systems. This includes financing
               9    statements and fixture filings.
             10           42.    Vivint Solar controls the act of signing the PPA. In recent years, it has utilized
             11     an electronic signature on an electronic tablet, which method substantially affects and
             12     frustrates consumers’ ability to review and understand the terms of agreement. Consumers
             13     are not given physical copies of the PPA at the time of signing, nor do sales managers
             14     review the terms with them on the electronic tablets, nor are they given two physical copies
             15     of the Notice of Cancellation.
             16           43.    Vivint Solar’s supervisors, officers, or managers train sales representatives
             17     not to scroll through every page of the PPA at the time of execution.
             18           44.    Vivint Solar’s supervisors, officers, or managers train sales representatives
             19     to cursorily and deceptively describe arbitration as “faster and cheaper” than the courts
             20     when prompting consumers to initial the arbitration provision.
             21           B.     Termination Fees
             22           45.    Plaintiffs and class members entered into iterations of Vivint Solar’s PPA
             23     which are substantially similar. With each iteration, Vivint Solar slightly modified the
             24     language regarding customer payments in the event that the customer moves or otherwise
             25     terminates the contract prior to the contract’s 20-year term. Each iteration of the contract
             26     requires defined payments from the consumer in the event of early termination. These
             27     defined payments all constitute unlawful liquidated damages under California law.
             28           46.    Plaintiff Hilliard’s contracts includes a termination fee related to sale of the

  MATERN LAW
    GROUP, PC
                                                                 -11-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 13 of 30




               1    property upon which the solar system is installed, which is subject to Vivint Solar’s
               2    unilateral determination: “[I]f we determine that Property Transferee is not adequately
               3    creditworthy to assume Your obligations under this Agreement, or Property Transferee
               4    refuses to assume Your Obligations under this Agreement, We may terminate this
               5    Agreement on written notice to You and You will be obligated to pay us an amount equal
               6    to Four Dollars ($4) per watt installed, subject to a reduction of five percent (5%) per
               7    year.” In addition, Plaintiff Hilliard’s contract includes the following termination fee if
               8    the agreement is cancelled or terminated for other reasons, other than due to a force
               9    majeure event or seller default: “The ‘Buy-Out Payment’ shall be an amount equal to
             10     Seven Dollars ($7) per watt installed, subject to a reduction of five percent (5%) per year.”
             11     (emphasis in original).
             12            47.    The PPAs of Plaintiffs Dekker, Thompson, Hulsey, and Bautista are nearly
             13     identical to Plaintiff Hilliard’s.
             14            48.    The newer iterations of PPAs of Plaintiffs Rogers, Chong, Piini, Runyon and
             15     Barajas include the following termination fee related to sale of the property upon which
             16     the solar system is installed: “The ‘Prepayment Price’ will be equal to the sum of the
             17     remaining monthly payments of the Energy Price (based on Our reasonable estimation of
             18     the energy to be produced) due to Us during the Term, discounted by five percent (5%).”
             19     (emphasis in original). They also include the following “Default Payment” termination
             20     fee: “an amount equal to the sum of: (1) the Prepayment Price, (2) any other amounts due
             21     and owing under this Agreement, including (without limitation) late fees, (3) Our fees and
             22     costs associated with removal of the System from Your Property, (4) loss of expected
             23     benefits from the System, including (without limitation) benefits and sources of revenue
             24     associated with the System Interests, and (5) Our other documented losses.”
             25            49.    Vivint Solar imposed or threatened to impose these termination fees on
             26     Plaintiffs and members of the proposed class. Vivint Solar collected significant revenues
             27     from imposing these termination fees on Plaintiffs and members of the proposed class.
             28            50.    It is neither impracticable nor extremely difficult to calculate the purported

  MATERN LAW
    GROUP, PC
                                                                -12-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 14 of 30




               1    damages, if any, that Vivint Solar claims to suffer as a result of Plaintiffs’ termination of
               2    their contracts. The termination fees provided for in the Solar System contracts are not a
               3    reasonable measure or approximation of such damages and do not provide fair average
               4    compensation for any damages. Moreover, the termination fees are unreasonable and
               5    unconscionable. On information and belief, Vivint Solar did not conduct a reasonable
               6    inquiry to calculate fair average compensation for losses, if any, that it incurs, would incur,
               7    or has incurred by virtue of any customer terminations. The termination fees were not
               8    negotiated or discussed with Plaintiffs or the members of the proposed class.
               9          51.      The termination fees imposed by Vivint Solar are unconscionable, void, and
             10     unenforceable under Civil Code sections 1670.5, 1671(b), and 1671(d), constitute an
             11     unlawful, unfair, and deceptive practice under the UCL, and violate the CLRA, including
             12     without limitation Civil Code sections 1770(a)(14) and 1770(a)(19).
             13           C.       Vivint’s Door-to-Door Sales Model
             14           52.      Vivint Solar “primarily uses a direct-to-home sales model.”2 Employees or
             15     independent contractors, often called “sales managers,” work on a commission basis,
             16     thereby incentivizing aggressive tactics as they go door-to-door in pursuit of the next sale.
             17     These deceptive, high-pressure tactics are aimed at inducing consumers into signing PPAs.
             18           53.      Vivint Solar has also recently “begun compensating based on system size”—
             19     thereby incentivizing over-installation.3
             20           54.      On its website, Vivint Solar describes a “simple, painless, and free” process
             21     from beginning to end, including consultation, design, permitting, installation, and
             22     activation.4
             23           55.      Vivint Solar’s “Residential Customer Operations Manual” directs sales
             24     managers to target “qualifying homes,” deliver a “Solar Renewable Energy Presentation,”
             25     explain the “Customer Agreement,” and describe local success stories. The Operations
             26
             27     2
                      Id. at p. 39 (last visited on October 28, 2019)
                    3
             28       Id. at 14. (last visited on October 28, 2019)
                    4
                      https://www.vivintsolar.com/solar-made-simple (last visited on October 28, 2019).
  MATERN LAW
    GROUP, PC
                                                                 -13-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                           Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 15 of 30




               1    Manual further directs sales managers to introduce himself and the company by presenting
               2    his company badge and door-to-door sales license.
               3           56.     From the highest levels of the company, sales managers are directed and
               4    incentivized to deliver pitches that go far beyond what is stated on the website and the
               5    Operations Manual. For example, the sales model permits and encourages overstating
               6    energy cost savings. Specifically, sales managers represent that consumers will enjoy
               7    significant savings off current utility bills and much lower rates than competitors. Vivint
               8    Solar urges consumers to “lock in [an] energy rate for the next 20 years” by “simply paying
               9    a low, predetermined price for every kilowatt-hour your solar panels generate.”
             10            57.     Vivint Solar’s supervisors, officers, or managers train sales representatives
             11     to target low and fixed-income individuals, such as those on public assistance programs
             12     like the California Alternate Rates for Energy (CARE) Program, non-native English
             13     speakers, and active duty military.
             14            D.      Vivint Solar’s False and Deceptive Representations
             15            58.     Vivint Solar’s supervisors, officers, or managers train sales representatives
             16     to misrepresent energy savings to potential customers by omitting or distorting key details
             17     of utility bills.
             18            59.     For example, Vivint Solar requires sales managers to inform consumers that
             19
                    their energy rate will not increase by more than 2.9% each year, which suggests they may
             20
                    see smaller increase or none at all, when, in fact, their power rate will increase by 2.9%
             21
                    each year.
             22
                           60.     Vivint Solar further deceives consumers by promising them that, if they ever
             23
                    sell their home, the company will remove the Solar System for no charge and cancel the
             24
                    contract.
             25
                           61.     Vivint Solar permits and encourages sales managers to deceive consumers
             26
                    into thinking a Solar System is a significant home upgrade, will increase the home’s value,
             27
                    and will make the home easier to sell. The truth is exactly the opposite.
             28
                           62.     Vivint Solar’s sales model permits sales managers to conceal or omit material
  MATERN LAW
    GROUP, PC
                                                                 -14-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 16 of 30




               1    facts, including, but not limited to the following:
               2                 a. Upon entering into a PPA, Vivint Solar will file a UCC Statement or a
               3                    fixture filing in their home’s real property records identifying the
               4                    consumer as a “debtor,” thereby clouding the title;
               5                 b. Vivint Solar, not the consumer, will receive all credits, rebates, incentives,
               6                    allowances, tax benefits, or certificates related to the Solar System;
               7
                                 c. Any credits, rebates, incentives, allowances, tax benefits, or certificates
               8
                                    Vivint Solar receives will never be credited against the price of the Solar
               9
                                    System.
             10
                          63.    In California, Vivint Solar Vice President of Sales, Jordan Williams, was
             11
                    asked by an ABC 10 interviewer whether the Solar System adds value to one’s home.
             12
                    “Yeah, it can,” calling it an “asset on top of your house that has to add value to it.”5
             13
                          64.    Vivint Solar publishes testimonials or commercials on a YouTube channel
             14
             15     that is available to the public. These videos make the following claims that reinforce its

             16     deceptive sales and marketing practices:

             17                  a. Vivint Solar “has delivered on all their promises…”6
             18                  b. “No-brainer…How could you walk away from it?...Bottom line is you’re
             19                     going to save some money.”7
             20                  c. Claiming other solar companies had hidden costs in previous sales
             21                     pitches, but only Vivint had no costs. “They would be like our new energy
             22                     company” for 20 years.8
             23
             24     5
                      https://www.youtube.com/watch?v=eO61OhR9P6Y (last visited on April 4, 2019)
                    6
             25       https://www.youtube.com/watch?v=ihK5wN_P898 (last visited on September 13,
             26     2018).
                    7
                      https://www.youtube.com/watch?v=K7U7EQ8O_NA (last visited on November 20,
             27     2019)
                    8
             28       https://www.youtube.com/watch?v=RKdWiUeoAC0 (last visited on September 13,
                    2018).
  MATERN LAW
    GROUP, PC
                                                                 -15-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                               SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 17 of 30




               1                 d. “You don’t have all of the worries and you just pay them instead of your
               2                    local energy company…9
               3                 e. How much will I save with a solar power system? “Bottom line: we charge
               4                    less than your current utility. Today, many of our customers are saving
               5                    10-30%...”10
               6
                                 f. What if the person buying my home doesn’t want solar? Claiming homes
               7
                                    with solar sell faster than those without, monthly energy savings would
               8
                                    be an incentive for a purchaser.11
               9
                                 g. GO™ by Vivint Solar Big Game Commercial: “Save 20-40% on your
             10
                                    power bill.”12
             11
                          65.    Vivint Solar represents to consumers that a PPA is a superior option to
             12
                    purchasing electricity from a utility. On its website, Vivint Solar recently represented “No
             13
                    upfront cost, save up to 20%* on your utility rate.”13 In giant font above the form to request
             14
                    a quote, it restated this “up to 20%*” savings language. At the bottom of the page, in
             15
                    barely legible font, it states, “On average, Vivint Solar customers across the United States
             16
                    save up to 20% with Vivint Solar’s PPAs and Leases relative to their current utility
             17
                    rates….” On a different page, it currently states, “Most Vivint Solar customers pay 20-
             18
                    30% less than their current utility rate, and they also get price protection.”14
             19
                          66.    Consumer complaints reveal widespread common violations that feature
             20
                    promises of significant savings and a pay-only-for-what-you-use appeal, but ultimately
             21
             22     9
                      https://www.youtube.com/watch?v=Q1GEeUQn4bw (last visited on September 13,
             23     2018).
                    10
                       https://www.youtube.com/watch?v=xr9qIiH_rR0 (last visited on September 13, 2018).
             24     11
                       https://www.youtube.com/watch?v=QehklH7Fe7o (last visited on September 13,
             25     2018).
                    12
             26        https://www.youtube.com/watch?v=FxJIOwSfrBE (last visited on September 13,
                    2018).
             27     13
                       https://www.vivintsolar.com/solar-plans (last visited on September 13, 2018).
             28
                    14
                       “Pay less for power TM ”, http://vintsolar.com/go-solar.html (last visited on September
                    13, 2018).
  MATERN LAW
    GROUP, PC
                                                                 -16-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 18 of 30




               1    turn out to be false. Because Vivint Solar fails to provide consumers with hard copies of
               2    the PPAs, and by training sales managers to avoid discussing or providing an opportunity
               3    to review the terms at the time of execution, consumers are unable to ascertain that they
               4    are being lured into a trap.
               5          67.    In December 2017, the non-partisan consumer watchdog Campaign for
               6    Accountability released a report15 following a year-long investigation that concluded,
               7
                                 [P]romises of clean energy at reduced cost have proven
               8                 deceptive. Unscrupulous actors have exploited vulnerable
               9                 populations, preying on the elderly and those on fixed-incomes.
                                 Companies have misled consumers about the true costs of
             10                  installing solar panels, provided shoddy craftsmanship, and left
             11                  homeowners with higher utility costs, all while forcing them to
             12                  sign unconscionable contracts that leave little possibility of
                                 recourse.
             13
                          68.    In March 2018, the New Mexico Attorney General filed a 17-count complaint
             14
                    against Vivint Solar alleging fraud, deceptive business practices, and racketeering.16
             15
                          69.    In October 2019, the New Jersey Division of Consumer Affairs announced
             16
                    that Vivint Solar agreed to pay roughly $122,000 in penalties, investigative costs, and
             17
                    legal fees following complaints from homeowners of misrepresented potential savings,
             18
                    faulty installations, unlawfully obtained credit reports, and poor customer service. 17
             19
                    Acting Director of Consumer Affairs Paul R. Rodriguez said, “Vivint portrayed itself as
             20
                    an affordable alternative for New Jersey consumers looking to lower their energy bills,
             21
                    but sales reps allegedly misled consumers about solar energy contracts and failed to
             22
             23
                    15
                       https://campaignforaccountability.org/work/what-consumer-complaints-reveal-about-
             24     the-solar-industry/
                    16
             25        Art Raymond, New Mexico A.G. files fraud, racketeering suit against Vivint Solar,
             26     Deseret News, https://www.deseret.com/2018/3/9/20641469/new-mexico-a-g-files-
                    fraud-racketeering-suit-against-vivint-solar
             27     17
                       Jeff Goldman, Vivint Solar agrees to pay $122K fine over charges of deceptive door-
             28     to-door sales practices, NJ.com, https://www.nj.com/news/2019/10/vivint-solar-agrees-
                    to-pay-122k-fine-over-charges-of-deceptive-door-to-door-sales-practices.html
  MATERN LAW
    GROUP, PC
                                                               -17-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                           SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 19 of 30




               1    provide essential information that would have allowed consumers to make informed
               2    decisions.” Additionally, Vivint Solar agreed to train employees to not trick customers.
               3          E.     Vivint Solar’s Misrepresented Fixture Filings
               4          70.    On the first page of the PPA, under “Our Promises” and “Our Promises to
               5    You,” the PPA states, “We will not place a lien on Your Property.”
               6          71.    Then, buried in the agreement–where consumers are not allowed to look at
               7    the time of execution–the PPA contains the following statements:
               8
                                 We will not place a lien on Your Property. You authorize Us to
               9                 make filings and recordings with relevant governmental
             10                  authorities as may be necessary to provide notice of and to take
                                 security interest in Our ownership in the System and the System
             11                  Interests, and Our right to access Your Property, including
             12                  (without limitation) financing statements, UCC-1 financing
             13                  statements and fixture filings.

             14                  Notwithstanding the manner in which the System is attached to
             15                  Your Property, nor any fixture filing by Us, You and We
                                 hereby agree that the System and the System Interests shall
             16                  remain Our sole personal property and shall not be deemed or
             17                  characterized as a “fixture” or any part of the “realty”, as those
                                 terms may be defined by applicable law. It is further agreed that
             18
                                 the installation of the System shall not be a repair, remodel,
             19                  alteration, conversion, modernization of, or addition to, Your
             20                  Property.
             21     (emphasis added).
             22           72.    “‘Fixture filing’ means the filing of a financing statement covering goods
             23     that are or are to become fixtures … The term includes the filing of a financing statement
             24     covering goods of a transmitting utility which are or are to become fixtures.” Cal. Com.
             25     Code section 9102(40).
             26           73.    “‘Fixtures’   means     goods      that   have    become     so      related   to
             27     particular real property that an interest in them arises under real property law.” Cal. Com.
             28     Code section 9102(41).

  MATERN LAW
    GROUP, PC
                                                                 -18-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 20 of 30




               1          74.    Contrary to its representations to consumers, the fixture filings by Vivint
               2    Solar are effectively liens because they identify the consumer as a “debtor” and Vivint
               3    Solar as a “secured party.” The effect of these filings is the clouding of title, which delays,
               4    interferes with, or precludes the sale or refinancing of real property. Vivint Solar’s written
               5    and oral representations assure consumers that the Solar Systems will not affect the
               6    transfer of their real property, but rather boost property values and otherwise render real
               7    property more attractive to prospective buyers.
               8          75.    Consumers are typically unaware of these filings until and unless they seek
               9    to refinance their mortgages or sell their homes. When they do, banks and title companies
             10     discover that the homeowner is identified as a “debtor” on the UCC filings that Vivint
             11     Solar filed with County Recorders. These false “debtor” and “secured party” designations,
             12     which imply the existence of a lien, are made despite the fact that consumers owe no debt
             13     to Vivint Solar.
             14                                CLASS ACTION ALLEGATIONS
             15           76.    Plaintiffs bring this lawsuit as a class action on their own behalf and on behalf
             16     of all other persons similarly situated as members of the proposed Class, pursuant
             17     to Federal Rules of Civil Procedure 23(a) and (b)(3), and/or (b)(1), (b)(2), and/or (c)(4).
             18     This action satisfies the numerosity, commonality, typicality, adequacy, predominance,
             19     and superiority requirements of those provisions.
             20           77.    The proposed California Class is defined as follows:
             21
                                 All persons in California who entered into a Residential Solar
             22                  Power Purchase Agreement with Vivint Solar.
             23
             24           78.    The proposed UCL Translation Class is defined as follows:
             25
                                 All persons in California who signed only an English-language
             26                  Residential Solar Power Purchase Agreement with Vivint Solar
             27                  after negotiations were conducted in a language other than
             28                  English.

  MATERN LAW
    GROUP, PC
                                                                 -19-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 21 of 30




               1          79.    Excluded from the Classes are: (A) Defendants, any entity or division in
               2    which Defendants have a controlling interest, and their legal representatives, officers,
               3    directors, assigns, and successors; (B) the Judge to whom this case is assigned and the
               4    Judge's staff; and (C) anyone employed by counsel in this action. Plaintiffs reserve the
               5    right to amend the Class definitions if discovery and further investigation reveal that any
               6    Class should be expanded, divided into additional subclasses, or modified in another way.
               7          A.     Numerosity and Ascertainability
               8          80.    While the exact number of Class members is uncertain, the size of the Classes
               9    can be estimated with reasonable precision, and the number is great enough that joinder is
             10     impracticable.
             11           81.    As of December 31, 2018, Vivint Solar reported that it had installed Solar
             12     Systems at approximately 154,600 homes nationwide, with approximately 34% of their
             13     cumulative megawatts located in California.18 Accordingly, the number of Class members
             14     is likely in the tens of thousands, and the disposition the Class members' claims in a single
             15     action will provide substantial benefits to all parties and to the Court. Class members are
             16     readily identifiable from information and records in possession, custody, or control of
             17     Defendants and Class members.
             18           B.     Typicality
             19           82.    The claims of the representative Plaintiffs are typical of the claims of the
             20     Classes in that the representative Plaintiffs, like all Class members, entered into a PPA
             21     with Defendants, who designed, manufactured, installed, operated, and maintained the
             22     Solar Systems. The representative Plaintiffs, like all Class members, were damaged by
             23     Defendants misconduct in that they have suffered actual damages as a result of their
             24     purchase of the Solar System and the imposition of Termination Fees. Furthermore, the
             25     factual bases of Defendants’ misconduct are common to all Plaintiffs and represent a
             26
             27     18

             28     https://s2.q4cdn.com/820306591/files/doc_financials/2018/annual/Vivint_Solar_2018_A
                    nnual_Report.pdf at pages 2, 17
  MATERN LAW
    GROUP, PC
                                                                -20-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 22 of 30




               1    common thread of misconduct resulting in injury to all Class members.
               2          C.     Adequate Representation
               3          83.    Plaintiffs are members of the Class and will fairly and adequately represent
               4    and protect the interests of the Class. Plaintiffs have retained counsel with substantial
               5    experience in prosecuting consumer class actions.
               6          84.    Plaintiffs and their counsel are committed to vigorously prosecuting this
               7    action on behalf of the Class and have the financial resources to do so. Neither Plaintiffs
               8    nor their counsel have interests adverse to those of the Class.
               9          D.     Predominance of Common Issues
             10           85.    There are numerous issues of law and fact common to Plaintiffs and Class
             11     members that predominate over any issue affecting only individual Class members.
             12     Resolving these common issues will advance resolution of the litigation as to all Class
             13     members. These common legal and factual issues include:
             14                  a. Whether Vivint Solar’s Termination Fees are illegal, void and
             15                     unenforceable contractual penalties pursuant to Cal. Civil Code. section
             16                     1671(d);
             17                  b. Whether Vivint Solar’s damages, if any, are extremely difficult or
             18                     impracticable to determine when consumers terminate their PPA;
             19                  c. Whether Vivint Solar conducted a reasonable endeavor, prior to imposing
             20                     the Termination Fees or including them in the PPA, to fix fair average
             21                     compensation for losses, if any, that it suffers when customers terminate
             22                     their contract;
             23                  d. Whether Vivint Solar’s Termination Fees are unconscionable;
             24                  e. Whether Vivint Solar’s Termination Fees violate the UCL;
             25                  f. Whether Vivint Solar’s Termination Fees violate the CLRA;
             26                  g. Whether negotiations for the Solar System were conducted in a language
             27                     other than English and whether Vivint Solar failed to provide translations
             28                     of the PPA in the language of negotiation;

  MATERN LAW
    GROUP, PC
                                                                -21-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 23 of 30




               1                   h. Whether Vivint Solar violated the California Translation Act, Civil Code
               2                      section 1632;
               3                   i. Whether Plaintiffs and Class members are entitled to declaratory relief;
               4                   j. Whether Plaintiffs and Class members are entitled to equitable relief,
               5                      including, but not limited to, a preliminary or permanent injunction; and
               6                   k. Whether Plaintiffs and Class members are entitled to an award of
               7                      reasonably attorneys’ fees and costs.
               8          E.       Superiority
               9          86.      Plaintiffs and Class members have suffered, and will continue to suffer, harm
             10     as a result of Defendants’ uniformly unlawful and wrongful conduct. A class action is
             11     superior to other available methods for the fair and efficient adjudication of this
             12     controversy.
             13           87.      Without a class action, many, if not most, Class members would likely find
             14     the cost of litigating their claims prohibitively high and would have no effective remedy
             15     at law. Because of the modest size of individual Class members’ claims, it is likely that
             16     few, if any, Class members could afford to seek legal redress for Defendants’ misconduct.
             17     Absent a class action, Class members' damages will go uncompensated, and Defendants’
             18     misconduct and ill-gotten gains will persist and go unpunished.
             19           88.      Class treatment of common questions of law and fact would also be a superior
             20     method to multiple individual actions or piecemeal litigation in that class treatment will
             21     conserve the resources of the courts and the litigants, and will promote consistency and
             22     efficiency of adjudication.
             23           89.      Defendants have acted uniformly manner with respect to the Plaintiffs and
             24     Class members.
             25           90.      Class-wide declaratory, equitable, and injunctive relief is appropriate
             26     under Rule 23(b)(1) and/or (b)(2) because Defendants’ acts apply generally to the class,
             27     and inconsistent adjudications as to Defendants’ liability would establish incompatible
             28     standards and substantially impair or impede the ability of Class members to protect their

  MATERN LAW
    GROUP, PC
                                                                 -22-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 24 of 30




               1    interests. Class-wide relief assures fair, consistent, and equitable treatment and protection
               2    of all Class members, and uniformity and consistency in Defendants’ discharge of their
               3    duties to perform corrective action regarding the Solar Systems.
               4                                    FIRST CLAIM FOR RELIEF
               5                                    Unlawful Liquidated Damages
               6                                    Cal. Civil Code section 1671(d)
               7                                        (Injunctive relief only)
               8           91.    Plaintiffs re-allege the factual allegations in the preceding paragraphs above
               9    as if fully set forth herein.
             10            92.    Vivint Solar’s termination fees are impermissible liquidated damages
             11     provisions under California law. The termination fees themselves, the contractual
             12     provisions that provide for them and their imposition and collection by Vivint Solar violate
             13     Cal. Civil Code section 1671(d) and are unlawful, void, and unenforceable under that
             14     statute.
             15            93.    Civil Code section 1671(d) states that a contractual provision, in a contract
             16     for the retail purchase or rental of personal property or services primarily for the party’s
             17     personal, family, or household purposes, liquidating damages for the breach of contract,
             18     is void except that the parties to such contract may agree on an amount that shall be
             19     presumed to be the amount of the damage sustained by a breach thereof, when, from the
             20     nature of the cause, it would be impracticable or extremely difficult to fix that actual
             21     damage. The PPA is a contract for the rental of personal property or for services primarily
             22     for personal, family, or household use by Plaintiffs and members of the proposed class.
             23            94.    It would not be impracticable, nor would it be extremely difficult, to
             24     determine what, if any, damages Vivint Solar suffers due to termination of Plaintiffs and
             25     Class Members’ PPAs. The liquidated damages in the PPA do not reflect a reasonable
             26     endeavor by Vivint Solar to fix fair average compensation for any harm that Vivint Solar
             27     would suffer, may suffer, or has suffered, if any from, contract termination.
             28            95.    The PPA is a contract of adhesion drafted by Vivint Solar and provided on a

  MATERN LAW
    GROUP, PC
                                                                  -23-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                              SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 25 of 30




               1    “take it or leave it” basis with no opportunity for any prospective customers to negotiate
               2    any of the terms and conditions. The termination fees contained in these contracts are
               3    liquidated damages that fail to comply with the standards set forth in Civil Code section
               4    1671(d), and therefore constitutes impermissible contractual penalties.
               5           96.    Vivint Solar’s imposition and collection of termination fees from Plaintiffs
               6    and the members of the class violations, and at all relevant times has violated, section
               7    1671(d).
               8           97.    Plaintiffs and the members of the class have suffered an injury in fact
               9    resulting in the loss of money or property as a result of Vivint Solar’s unlawful collection
             10     of liquidated damages alleged herein. Pursuant to Civil Code section 1671(d), Plaintiffs
             11     seek an order of this Court preliminarily and permanently enjoining Vivint Solar from
             12     further enforcement and collection of termination fees as alleged herein.
             13                                     SECOND CLAIM FOR RELIEF
             14             Unfair Business Practices in Violation of the Unfair Competition Law
             15                            Cal. Bus. & Prof. Code sections 17200 et seq.
             16                                        (Injunctive relief only)
             17            98.    Plaintiffs re-allege the factual allegations of the preceding paragraphs above
             18     as if fully set forth herein.
             19            99.    Vivint Solar’s conduct constitutes an unfair business practice within the
             20     meaning of Bus. & Prof. Code sections 17200, et seq.
             21            100. Vivint Solar violated the “unfair” prong of the UCL by requiring clients to
             22     enter into contracts of adhesion that include termination fees provisions, and by imposing
             23     and collecting the termination fees.
             24            101. Vivint Solar’s practices with respect to termination fees violate the “unfair”
             25     prong of the UCL because the termination fees: (1) constitute unfair and wrongful
             26     penalties inconsistent with the language and policy of Civil Code section 1671; and (2)
             27     constitute unconscionable provisions, in violation of various laws and policies recognized
             28     by the California legislature and the California courts, including without limitation Civil

  MATERN LAW
    GROUP, PC
                                                                 -24-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                             SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 26 of 30




               1    Code section 1670.5 and the CLRA.
               2          102. Vivint Solar’s practices with respect to termination fees also violate the
               3    “unfair” prong of the UCL because the utility of the termination fees is significantly
               4    outweighed by the gravity of the harm that they impose on consumers. The termination
               5    fees have limited or no utility as compared with alternatives that would more fairly
               6    measure the harm, if any, incurred by Vivint Solar when a client terminates their contract.
               7    The gravity of the harm that the termination fees impose on consumers is substantial in
               8    that they exceed the actual amount of harm, if any, incurred by Vivint Solar. Through their
               9    imposition and collection of the termination fees, Vivint Solar has been massively and
             10     unjustly enriched. Vivint Solar’s termination fees also violate the “unfair” prong of the
             11     UCL because their inclusion in the PPA, imposition, and collection are and at all relevant
             12     times have been, oppressive, unscrupulous, or substantially injurious to customers.
             13           103. Vivint Solar’s practices with respect to termination fees also violate the
             14     “unfair” program of the UCL because the termination fees, the provisions of the PPA
             15     imposing the termination fees, and Vivint Solar’s enforcement of them through the
             16     imposition and collection of the termination fees causes substantial harm that is not
             17     outweighed by countervailing benefits to consumers or competition, and consumers could
             18     not reasonably have avoided the harm.
             19           104. Vivint Solar also violates the “unfair” prong of the UCL by conducting
             20     negotiations in a language other than English and failing to provide a translation of the
             21     language of negotiation as required by the California Translation Act, Cal. Civil Code §
             22     1632. Plaintiff Bautista is a native Spanish speaker with virtually no proficiency in
             23     English. He was targeted by a Vivint Solar sales representative who spoke Spanish very
             24     well and conducted all negotiations in Spanish, but who did not provide Mr. Bautista with
             25     a Spanish translation of the PPA and contract cancellation notice, as required by California
             26     Civil Code section 1689.5, et seq. Accordingly, the PPA and cancellation notice, both of
             27     which are agreements covered under the California Translation Act, Civil Code section
             28     1632(b)(1), were not prepared or provided in a language understandable by Plaintiff

  MATERN LAW
    GROUP, PC
                                                                -25-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 27 of 30




               1    Bautista. Plaintiffs allege that this unfair practice is common to the UCL Translation Class.
               2           105. Plaintiffs and Class Members have suffered an injury in fact resulting in the
               3    loss of money or property as a result of having paid the termination fees.
               4           106. Pursuant to Bus. & Prof. Code section 17203, Plaintiffs seek an order of this
               5    Court permanently enjoining Vivint Solar from continuing to engage in their unfair and
               6    unlawful conduct as alleged herein.
               7                                    THIRD CAUSE OF ACTION
               8                  Violation of the California Consumers Legal Remedies Act
               9                                Cal. Civil Code sections 1750 et seq.
             10                                       (Injunctive relief only)
             11            107. Plaintiffs re-allege the factual allegations of the preceding paragraphs above
             12     as if fully set forth herein.
             13            108. Vivint Solar has engaged in deceptive practices, unlawful methods of
             14     competition or unfair acts as defined by Civil Code section 1750, et seq., to the detriment
             15     of Plaintiffs and members of the proposed California subclass. Plaintiffs and members of
             16     the California subclass have suffered harm as a proximate result of the violations of law
             17     and wrongful conduct of Vivint Solar alleged herein.
             18            109. Vivint Solar intentionally, knowingly, and unlawfully perpetrated harm upon
             19     Plaintiffs and members of the California subclass by inserting unconscionable,
             20     unenforceable, and illegal provisions in their PPA in violation of Civil Code section
             21     1770(a)(19), and by enforcing those provisions. By inserting unconscionable,
             22     unenforceable, and void termination fees in the PPA, and then enforcing those termination
             23     fees, Vivint Solar also violated Cal. Civil Code section 1770(a)(14), which prohibits them
             24     from representing that a transaction confers or involves rights, remedies, or obligations
             25     which it does not have or involve, or which are prohibited by law.
             26            110. Vivint Solar’s policy and practice with respect to their inclusion of
             27     termination fees in the PPA and their collection of termination fees is unlawful, unethical,
             28     oppressive, fraudulent, and malicious. The gravity of harm to all consumers from Vivint

  MATERN LAW
    GROUP, PC
                                                                -26-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                          Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 28 of 30




               1    Solar’s policies and practices far outweighs any purported utility those policies and
               2    practices have.
               3          111. Plaintiffs and Class Members suffered harm as a proximate result of the
               4    violations of law and wrongful conduct of Vivint Solar alleged herein and will continue
               5    to suffer such harm if Vivint Solar’s illegal practices are not abated.
               6          112. Under Cal. Civil Code section 1780(a)(2) and 1780(a)(5), Plaintiffs and Class
               7    Members seek injunctive and equitable relief, and any other relief that Court deems
               8    proper, for Vivint Solar’s violations of the CLRA. Plaintiffs have mailed an appropriate
               9    demand letter consistent with Cal. Civil Code section 1782(a) and Vivint Solar failed to
             10     take corrective action within 30 days of receipt of the demand letter.
             11                                      PRAYER FOR RELIEF
             12           WHEREFORE, Plaintiffs, individually and on behalf of the Class, request that the
             13     Court order the following relief and enter judgment against Defendants as follows:
             14           A.     Enjoining Defendants from further enforcement and collection of the
             15                  termination fees;
             16           B.     Declaring that Defendants’ sales practices are unfair and lawful, thereby
             17                  rendering all PPAs unconscionable;
             18           C.     Declaring that this action is a proper class action, certifying the Class,
             19                  designating Plaintiffs as representatives of the Class, and appointing
             20                  Plaintiffs' attorneys as Class Counsel;
             21           D.     Enjoining Defendants from continuing the unfair business practices alleged
             22                  herein, including those that violate California Civil Code section 1632(b),
             23                  requiring Defendants to submit to independent audits of its sales and energy
             24                  tracking practices, or otherwise eliminate unfair business practices;
             25           E.     Ordering Defendants to pay an award of reasonable attorneys' fees and costs
             26                  of this action;
             27           F.     Ordering such other and further relief as the Court deems necessary, just, and
             28                  proper.

  MATERN LAW
    GROUP, PC
                                                                -27-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                         Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 29 of 30




               1         G.   For attorney’s fees under California Code of Civil Procedure § 1021.5
               2              because this action will result in the enforcement of an important right
               3              affecting the public interest and because (a) a significant benefit, whether
               4              pecuniary or nonpecuniary, will be conferred on the general public or a large
               5              class of persons, (b) the necessity and financial burden of private
               6              enforcement, or of enforcement by one public entity against another public
               7              entity, are such as to make the award appropriate, and (c) such fees should
               8              not, in the interest of justice, be paid out of the recovery, if any.
               9
             10     DATED: March 5, 2021                  Respectfully submitted,
             11
             12                                          By: /s/ Corey B. Bennett
                                                         Matthew J. Matern (SBN 159798)
             13                                          Joshua D. Boxer (SBN 226712)
                                                         MATERN LAW GROUP, PC
             14                                          1230 Rosecrans Avenue, Suite 200
                                                         Manhattan Beach, California 90266
             15                                          Telephone: (310) 531-1900
                                                         Facsimile: (310) 531-1901
             16                                          mmatern@maternlawgroup.com
                                                         jboxer@maternlawgroup.com
             17
                                                         Corey B. Bennett (SBN 267816)
             18                                          MATERN LAW GROUP, PC
                                                         1330 Broadway, Suite 428
             19                                          Oakland, California 94612
             20                                          Telephone: (510) 227-3998
                                                         Facsimile: (310) 531-1901
             21                                          cbennett@maternlawgroup.com
             22                                          Attorneys for Plaintiffs, individually, and all
                                                         others similarly situated
             23
             24
             25
             26
             27
             28

  MATERN LAW
    GROUP, PC
                                                              -28-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                          SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
                            Case 3:19-cv-07918-WHA Document 122 Filed 03/05/21 Page 30 of 30



                                                 DEMAND FOR JURY TRIAL
               1
                            Plaintiff hereby demands a jury trial with respect to all issues triable of right by
               2
                    jury.
               3
               4
                    DATED: March 5, 2021                    Respectfully submitted,
               5
               6                                            By: /s/ Corey B. Bennett
                                                            Matthew J. Matern (SBN 159798)
               7                                            Joshua D. Boxer (SBN 226712)
               8                                            MATERN LAW GROUP, PC
                                                            1230 Rosecrans Avenue, Suite 200
               9                                            Manhattan Beach, California 90266
                                                            Telephone: (310) 531-1900
             10                                             Facsimile: (310) 531-1901
                                                            mmatern@maternlawgroup.com
             11                                             jboxer@maternlawgroup.com
             12                                             Corey B. Bennett (SBN 267816)
                                                            MATERN LAW GROUP, PC
             13                                             1330 Broadway, Suite 428
                                                            Oakland, California 9461
             14                                             Telephone: (510) 227-3998
                                                            Facsimile: (310) 531-1901
             15                                             cbennett@maternlawgroup.com
             16                                             Attorneys for Plaintiffs, individually, and all
             17                                             others similarly situated

             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

  MATERN LAW
    GROUP, PC
                                                                -29-
 1230 ROSECRANS
AVENUE, SUITE 200
  MANHATTAN                                                            SECOND AMENDED CLASS ACTION COMPLAINT
 BEACH, CA 90266
